Landis, Judge:
Counsel Raye submitted this case on the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the items marked “A” and checked with his initials WA by Import Specialist W. Altes on the invoices covered by the above protest, and -assessed with duty at the rate of 42% per centum ad valorem under Item 520.61 Tariff Schedules of the United States, consist of certain rough-sawn jade (nephrite) blocks, which are semiprecious stones, in their natural form or broken, but not advanced in condition or value from their natural state, and are not set;
That the protest is limited to the claim that the merchandise is free of duty under Item 520.11, Tariff Schedules of the United States.
IT IS FURTHER STIPULATED AND AGREED that the protest be submitted on this stipulation, the protest being limited to the items marked “A” as aforesaid.
Accepting this stipulation as a statement of facts, we hold that the merchandise assessed under TSUS item 520.61 and marked with the letter “A” and with the initials of the import specialist on the invoices covered by the entries in this protest, consists of natural semiprecious stones, not advanced in condition or value from their natural state, and not set, free of duty under TSUS item 520.11.
To the extent indicated the protest is sustained. In all other respects and as to all other merchandise the protest is overruled.
Judgment will enter accordingly.